         Case 2:20-cv-03539-CMR Document 12 Filed 07/23/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: GENERIC PHARMACEUTICALS                          MDL 2724
 PRICING ANTITRUST LITIGATION                            16-MD-2724
                                                         HON. CYNTHIA M. RUFE


 THIS DOCUMENT RELATES TO:
                                                         C.A. No. 20-cv-03539
 State of Connecticut, et al v. Sandoz, Inc., et al.



                             JOINT ENTRY OF APPEARANCE
TO THE CLERK:

       Please enter the appearance of the following attorneys at Fox Rothschild LLP, as attorneys

for Lannett Company, Inc., in connection with the above-captioned matters:

 Dated: July 23, 2020                              /s/ Gerald E. Arth
                                                   Gerald E. Arth
                                                   FOX ROTHSCHILD LLP
                                                   2000 Market Street, 20th Floor
                                                   Philadelphia, PA 19103
                                                   Tel: (215) 299-2000
                                                   Fax: (215) 299-2150
                                                   garth@foxrothschild.com

                                                   /s/ Ryan T. Becker
                                                   FOX ROTHSCHILD LLP
                                                   2000 Market Street, 20th Floor
                                                   Philadelphia, PA 19103
                                                   Tel: (215) 299-2000
                                                   Fax: (215) 299-2150
                                                   rbecker@foxrothschild.com

                                                   /s/ Nathan M. Buchter
                                                   FOX ROTHSCHILD LLP
                                                   2000 Market Street, 20th Floor
                                                   Philadelphia, PA 19103
                                                   Tel: (215) 299-2000
                                                   Fax: (215) 299-2150
                                                   nbuchter@foxrothschild.com

                                                   Attorneys for Defendant
                                                   Lannett Company, Inc.
         Case 2:20-cv-03539-CMR Document 12 Filed 07/23/20 Page 2 of 2



                               CERTIFICATE OF SERVICE


       I hereby certify that on this 23rd day of July, 2020, I caused the foregoing Joint Entry of

Appearance to be filed electronically with the Clerk of the Court by using the CM/ECF system

which will serve a copy on all interested parties registered for electronic filing, and is available

for viewing and downloading from the ECF system.


                                               /s/ Ryan T. Becker
                                               Ryan T. Becker, Esquire

Dated: July 23, 2020




                                                  2
